368 F.2d 177
Dorsey M. RYAN, Appellant,v.CONSOLIDATED OIL & GAS, INC., a Corporation, Appellee.
No. 18406.
United States Court of Appeals Eighth Circuit.
Nov. 8, 1966.

Heartsill Ragon, of Warner, Warner, Ragon & Smith, Fort Smith, Ark., for appellant.  C. R. Warner, Jr., and H. P. Warner, Fort Smith, Ark., were with him on the brief.
P. H. Hardin, of Hardin, Barton, Hardin & Jesson, Fort Smith, Ark., for appellee.  Sam McClaren, Denver, Colo., was with him on the brief.
Before VOGEL, Chief Judge, MATTHES, Circuit Judge, and DUNCAN, Senior District Judge.
PER CURIAM.


1
This was an action by Consolidated Oil & Gas, Inc., plaintiff, against Dorsey M. Ryan, defendant, to recover on account of unjust enrichment based on fraud resulting from plaintiff's sale of mineral leases to defendant, a geologist.  The case was tried to the court without a jury, the Honorable John E. Miller, Chief Judge, presiding.  Judgment was entered in the District Court in the sum of $20,171.24, in addition to which defendant was ordered to reassign to the plaintiff 1% overriding royalty interest on the leaseholds in question.  Defendant appeals to this court, claiming insufficiency of the evidence and other related errors.  Judge Miller's opinion in the case plus his opinion on the motion for a new trial were published as Consolidated Oil & Gas, Inc. v. Ryan, W.D.Ark., Fort Smith Div., 1966, 250 F. Supp. 600.  We have read that opinion carefully and are in full concurrence therewith.  It is a complete refutation of the claim that the evidence was insufficient to support the judgment and of the other related errors claimed by Ryan in this court.  We see no good reason for restating or reiterating that which Judge Miller has said so well in his opinion.  On the basis thereof, this case is in all things affirmed.